Sherwood, J.
If the justice of the peace had acquired no jurisdiction, as the petition alleges, the railway company has no need to come into a court of equity to enjoin proceedings which are void ab initio. If the judgment of the justice is void, then will the execution issued thereon be void also, and equity will not interfere to do a nugatory act. The remedy of the railway is ample and adequate at law, and this prevents the interposition of a court of equity, as a suit could be maintained against the constable as a trespasser, and the purchaser’s pretended title would be valueless. This is elementary law. Sayre v. Thompkins, 23 Mo. 443; Deane v. Todd, 22 Mo. 90; Bank v. Meredith, 44 Mo. 500; High on In j., secs. 89, 125; 2 Story Eq. Jur., sec. 898, and cases cited.
Therefore, judgment affirmed.
All concur.